                                               United States Bankruptcy Court
                                                 Northern District of Ohio
In re:                                                                                                     Case No. 17-17361-aih
Richard M. Osborne                                                                                         Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0647-1                  User: cille                        Page 1 of 2                          Date Rcvd: Jul 02, 2019
                                      Form ID: pdf810                    Total Noticed: 21


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 04, 2019.
db             +Richard M. Osborne,    7265 Markell Road,    Waite Hill, OH 44094-9312
aty            +Frederic P. Schwieg,    2705 Gibson Drive,    Rocky River, OH 44116-3008
aty            +Gregory M. Dennin,    Dennin & Dennin,    2745 Main Street,    Lake Placid, NY 12946-3559
cr             +CSX Transportation, Inc.,    c/o McGuireWoods LLP,    50 N. Laura Street, Suite 3300,
                 Jacksonville, FL 32202-3661
cr             +Center Street School Condominiums and coachhouses,     Kaman & Cusimano, LLC,
                 50 Public Square Suite 2000,    Cleveland, OH 44113-2215
cr             +Chicago Title Insurance Company,    2533 North 117th Avenue,     Omaha, NE 68164-3679
cr              Citizens Bank, N.A.,    c/o Michael S. Tucker, Esq.,    1660 West 2nd Street, Suite 1100,
                 Cleveland, OH 44113-1448
cr             +City of Willoughby,    One Public Square,    Willoughby, OH 44094-7827
cl             +Diane M. Osborne,    8255 Morley Road,    Mentor, OH 44060-8033
cr             +Estate of Jerome T. Osborne,    c/o Kirk W. Roessler, Esq.,     1301 East Ninth Street Suite 3500,
                 Cleveland, OH 44114-1838
cr             +First National Bank of Pennsylvania,     c/o Buckingham, Doolittle & Burroughs,
                 1375 East 9th Street Suite 1700,     Cleveland, OH 44114-1790
intp           +Gas Natural Inc.,    1375 E Ninth Street Suite 3100,    Cleveland, OH 44114-1797
res            +Home Savings Bank, Successor by Merger to The Home,     275 Federal Plaza West,
                 Youngstown, OH 44503-1200
intp           +Lakeland Community College,    c/o Alison L. Archer,    Assistant Attorney General,
                 615 W. Superior Ave.,    11th Floor,    Cleveland, OH 44113-1899
cr             +Michael E. Osborne, Sr.,    7670 Tyler Blvd.,    Mentor, OH 44060-4853
cr             +Ohio Department of Taxation,    c/o William C. Huffman,     24441 Detroit Road, Suite 300,
                 Westlake, OH 44145-1543
cr             +Osborne Farms, LLC fka Huron Lime Company, LLC,     c/o Kirk W. Roessler, Esq.,
                 1301 East Ninth Street Suite 3500,     Cleveland, OH 44114-1838
acc            +Rea & Associates, Inc.,    Critchfield, Critchfield & Johnston,     225 North Market Street,
                 Wooster, OH 44691-3511
app            +Scott Hivnor,   Advanced Appraisal Services,     37721 Vine Street Suite 3,
                 Willoughby, OH 44094-6256
cr             +The Huntington National Bank,    c/o Timothy P. Palmer, Esq.,     Buchanan Ingersoll & Rooney PC,
                 One Oxford Centre 20th floor,    Pittsburgh, PA 15219-1400

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
intp           +E-mail/Text: OHAGCEBKYEBN@ohioattorneygeneral.gov Jul 02 2019 23:03:21
                 Lakeland Community College,   c/o Alison L. Archer,    Assistant Attorney General,
                 615 W. Superior Ave.,   11th Floor,   Cleveland, OH 44113-1899
intp           +E-mail/Text: ecf@buckleyking.com Jul 02 2019 23:03:24      Zachary B Burkons,
                 c/o Buckley King LPA,   600 Superior Ave., Suite 1400,    Cleveland, OH 44114-2693
                                                                                              TOTAL: 2

              ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                 Bank of America, N.A.
cr                 Mentor Lumber & Supply Co.
cr                 Nationwide Mutual Fire Insurance Company
cr                 Tax Ease Ohio, LLC
                                                                                                                    TOTALS: 4, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 04, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING




         17-17361-aih          Doc 483        FILED 07/04/19            ENTERED 07/05/19 00:22:19                    Page 1 of 3
District/off: 0647-1          User: cille                  Page 2 of 2                  Date Rcvd: Jul 02, 2019
                              Form ID: pdf810              Total Noticed: 21


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 2, 2019 at the address(es) listed below:
              Adam S. Baker    on behalf of Creditor Michael E. Osborne, Sr. abakerlaw@sbcglobal.net,
               adam@bakerlaw.us;abakerlaw@gmail.com
              Alison L. Archer    on behalf of Interested Party    Lakeland Community College
               alison.archer@ohioattorneygeneral.gov,
               Trish.Lazich@ohioattorneygeneral.gov;angelique.dennis-noland@ohioattorneygeneral.gov
              Andrew M. Tomko    on behalf of Creditor    Tax Ease Ohio, LLC atomko@sandhu-law.com,
               bk1notice@sandhu-law.com
              Austin B. Barnes, III    on behalf of Creditor    Tax Ease Ohio, LLC abarnes@sandhu-law.com,
               bk1notice@sandhu-law.com
              Christopher J. Klym    on behalf of Creditor    Ohio Department of Taxation bk@hhkwlaw.com
              David M. Neumann    on behalf of Interested Party Zachary B Burkons dneumann@meyersroman.com,
               jray@meyersroman.com;mnowak@meyersroman.com
              David T. Brady    on behalf of Creditor    Tax Ease Ohio, LLC DBrady@Sandhu-Law.com,
               bk1notice@sandhu-law.com
              Dennis J. Kaselak    on behalf of Defendant Diane M. Osborne dkaselak@peteribold.com,
               Cynthia@peteribold.com
              Dennis J. Kaselak    on behalf of Claimant Diane M. Osborne dkaselak@peteribold.com,
               Cynthia@peteribold.com
              Frederic P. Schwieg    on behalf of Debtor Richard M. Osborne fschwieg@schwieglaw.com
              Frederic P. Schwieg    on behalf of Defendant Richard M. Osborne fschwieg@schwieglaw.com
              Frederic P. Schwieg    on behalf of Cross-Claimant Richard M. Osborne fschwieg@schwieglaw.com
              Frederic P. Schwieg    on behalf of Attorney Frederic P. Schwieg fschwieg@schwieglaw.com
              Gregory P. Amend    on behalf of Creditor    First National Bank of Pennsylvania gamend@bdblaw.com,
               grichards@bdblaw.com
              Heather E. Heberlein    on behalf of Creditor    First National Bank of Pennsylvania
               hheberlein@bdblaw.com, vgum@bdblaw.com
              Jeffrey C. Toole    on behalf of Interested Party Zachary B Burkons toole@buckleyking.com,
               young@buckleyking.com
              Jerry R. Krzys    on behalf of Plaintiff    Home Savings Bank jkrzys@hendersoncovington.com,
               jerrykrzys@gmail.com
              John J. Rutter    on behalf of Creditor    Mentor Lumber & Supply Co. jrutter@ralaw.com
              Kelly Neal     on behalf of Creditor    The Huntington National Bank kelly.neal@bipc.com,
               donna.curcio@bipc.com
              Kirk W. Roessler    on behalf of Creditor    Estate of Jerome T. Osborne kroessler@walterhav.com,
               kballa@walterhav.com;slasalvia@walterhav.com
              Kirk W. Roessler    on behalf of Creditor    Osborne Farms, LLC fka Huron Lime Company, LLC
               kroessler@walterhav.com, kballa@walterhav.com;slasalvia@walterhav.com
              LeAnn E. Covey    on behalf of Creditor    Bank of America, N.A. bknotice@clunkhoose.com
              Leslie E. Wargo    on behalf of Cross-Claimant Richard M. Osborne Leslie@Wargo-Law.com
              Leslie E. Wargo    on behalf of Debtor Richard M. Osborne Leslie@Wargo-Law.com
              Maria D. Giannirakis ust06     on behalf of U.S. Trustee    United States Trustee
               maria.d.giannirakis@usdoj.gov
              Matthew H. Matheney    on behalf of Creditor    First National Bank of Pennsylvania
               mmatheney@bdblaw.com, bhajduk@bdblaw.com
              Melody Dugic Gazda    on behalf of Respondent    Home Savings Bank, Successor by Merger to The Home
               Savings & Loan Company of Youngstown, Ohio mgazda@hendersoncovington.com
              Melody Dugic Gazda    on behalf of Plaintiff    Home Savings Bank mgazda@hendersoncovington.com
              Michael J. Sikora, III    on behalf of Creditor    Chicago Title Insurance Company
               msikora@sikoralaw.com, aarasmith@sikoralaw.com
              Michael R. Hamed    on behalf of Interested Party    Gas Natural Inc. mhamed@kushnerhamed.com,
               kgross@kushnerhamed.com
              Michael S. Tucker    on behalf of Creditor    Citizens Bank, N.A. mtucker@ulmer.com
              Nathaniel R. Sinn    on behalf of Creditor    First National Bank of Pennsylvania nsinn@bdblaw.com,
               grichards@bdblaw.com
              Phyllis A. Ulrich    on behalf of Creditor    The Huntington National Bank
               bankruptcy@carlisle-law.com, bankruptcy@carlisle-law.com
              Rachel L. Steinlage    on behalf of Interested Party Zachary B Burkons rsteinlage@meyersroman.com,
               jray@meyersroman.com;mnowak@meyersroman.com;rbain@meyersroman.com
              Richard J. Thomas    on behalf of Plaintiff    Home Savings Bank rthomas@hendersoncovington.com,
               mgazda@hendersoncovington.com
              Richard M. Bain    on behalf of Interested Party Zachary B Burkons rbain@meyersroman.com,
               mnowak@meyersroman.com;jray@meyersroman.com
              Richard W. DiBella    on behalf of Creditor    Nationwide Mutual Fire Insurance Company
               rdibella@dgmblaw.com
              Robert D. Barr    on behalf of Creditor    Chicago Title Insurance Company rbarr@koehler.law,
               rbarr@koehler.law
              Scott R. Belhorn ust35     on behalf of U.S. Trustee    United States Trustee
               Scott.R.Belhorn@usdoj.gov
              Shannon M. McCormick    on behalf of Creditor    Center Street School Condominiums and coachhouses
               Unit Owners’ Association, Inc. bankruptcy@kamancus.com
              Stephen John Futterer    on behalf of Creditor    City of Willoughby sjfutterer@sbcglobal.net,
               r43087@notify.bestcase.com
              Stephen R. Franks    on behalf of Creditor    Bank of America, N.A. amps@manleydeas.com
              Timothy P. Palmer    on behalf of Creditor    The Huntington National Bank timothy.palmer@bipc.com,
               donna.curcio@bipc.com
              Tricia L. Pycraft    on behalf of Accountant    Rea & Associates, Inc. tpycraft@ccj.com,
               bowman@ccj.com
                                                                                              TOTAL: 44


       17-17361-aih      Doc 483     FILED 07/04/19       ENTERED 07/05/19 00:22:19           Page 2 of 3
17-17361-aih   Doc 483   FILED 07/04/19   ENTERED 07/05/19 00:22:19   Page 3 of 3
